Citation Nr: 0031365	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-39 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a dental 
disability, to include malocclusion and temporomandibular 
joint dysfunction.    

2.  Entitlement to restoration of a 20 percent disability 
rating for service-connected chronic right ankle sprain.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for a chronic right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from September 1978 to October 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona, (the RO) which denied service connection 
for a right ankle disability and a dental disability to 
include open bite and chipping teeth.  In an April 1996 
rating decision, the RO granted service connection for 
chronic right ankle sprain with moderate instability.  A 10 
percent evaluation was assigned effective November 1, 1994.  
A July 1996 rating decision assigned a 20 percent evaluation 
to the chronic right ankle sprain.  In June 1997, the Board 
remanded both of these matters to the RO for additional 
development.  

An October 1998 rating decision proposed to reduce the 20 
percent evaluation for the service-connected right ankle 
disability from 20 percent to 10 percent.  A January 1999 
rating decision reduced the 20 percent evaluation for the 
service-connected right ankle disability from 20 percent to 
10 percent effective April 1, 1999.  The veteran expressed 
disagreement with the reduction.  

The Board notes that although the RO construed the issue on 
appeal as entitlement to an increased evaluation for the 
veteran's right ankle disability, the veteran has expressed 
disagreement with the reduction of rating for the right ankle 
disability and has argued that his right ankle disability had 
not improved.  The VA is obligated to consider all issues 
reasonably inferred from the evidence of record, even if such 
issues are not directly raised by the appellant.  See Douglas 
v. Derwinski, 2 Vet. App. 435, 438-440 (1992), and cases 
cited therein.  In this case, therefore the issue of 
entitlement to restoration of the 20 percent evaluation for 
the service-connected chronic right ankle sprain is also 
before the Board on appeal, in addition to the issue of 
entitlement to an increased rating for the right ankle 
disability.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.200, 20.201, 20.202, 20.203, 20.302 (1999).

The Board notes that in an August 2000 written brief 
presentation, the veteran's representative indicated that 
claims of entitlement to service connection for bilateral 
hearing loss and entitlement to an increased evaluation for 
chronic lumbosacral strain were on appeal.  For reasons 
expressed below, the Board disagrees.

In June 1997, the Board denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for service-connected chronic lumbosacral strain.  In July 
1997, the veteran in essence indicated that he wished to 
reopen his claim.  In an October 1998 rating decision, the RO 
denied entitlement to an increased evaluation for the chronic 
lumbosacral strain.  The veteran was notified of this 
determination and he did not file a timely appeal.  Thus, 
this issue is not before the Board for appellate review.  

 The June 1997 Board decision also denied entitlement to 
service connection for bilateral hearing loss.  There is no 
indication in the claims folder that the veteran filed a 
claim to reopen the claim for service connection for 
bilateral hearing loss.  

 
FINDINGS OF FACT

1.  There is no competent evidence that the veteran incurred 
any dental disorder during active military service.

2.  There is no evidence of malposed teeth with pathology in 
service or that the veteran developed pathology or disease of 
the malposed teeth after 180 days of active service.  

3.  The veteran was provided a complete dental examination 
within 90 days prior to service discharge.  

4.  The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma and he was not 
a prisoner of war (POW) and is not a participant in Chapter 
31 Vocational Rehabilitation.

5.  Temporomandibular joint dysfunction was not incurred in 
service, is not related to the veteran's orthodontic work in 
service or to any other incident in service, and is not due 
to combat trauma or service dental trauma.   

6.  In October 1998, the RO proposed to reduce the veteran's 
20 percent evaluation for his service-connected chronic right 
ankle sprain.   

7.  In January 1999, the RO reduced the veteran's 20 percent 
disability evaluation for chronic right ankle sprain to a 10 
percent rating, effective April 1, 1999.   

8.  The evidence of record at the time of the reduction did 
not demonstrate improvement in the veteran's service-
connected chronic right ankle sprain as to warrant reduction 
in the assigned 20 percent disability rating. 

9.  The service-connected chronic right ankle sprain is 
principally manifested by complaints of stiffness, soreness, 
occasional pain and objective findings of slight crepitation 
to palpation, cracking on active motion, slight tenderness, 
and limitation of dorsiflexion to 5 degrees and limitation of 
plantar flexion to 35 to 40 degrees which is productive of 
marked limitation of motion.  


CONCLUSIONS OF LAW

1.  Service connection for malocclusion, as a compensable 
disability or for treatment purposes, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 1712 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.303, 3.381, 4.9, 17.161 (2000). 

2.  Service connection for temporomandibular joint 
dysfunction, as a compensable disability or as a 
noncompensable dental disability for treatment purposes, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 1991 
and Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.381, 17.161 
(2000). 

3.  The January 1999 rating reduction was not in accordance 
with the law, and the veteran is entitled to restoration of a 
20 percent disability rating for chronic right ankle sprain.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.344(c) (2000).

4.  The criteria for a disability evaluation in excess of 20 
percent rating for chronic right ankle sprain have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he is entitled to service connection 
for malocclusion and temporomandibular joint dysfunction.  He 
also contends, in essence, that he is entitled to a 
restoration of the previously assigned 20 percent disability 
evaluation for his service-connected chronic right ankle 
sprain and further that he is entitled to an even higher 
disability evaluation for the right ankle disability.  For 
clarity's sake, the Board will separately discuss the issues 
on appeal.

1.  Service connection for a dental disability, to include 
malocclusion and temporomandibular joint dysfunction

Pertinent Law and Regulations

Service connection - in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (2000).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation. 38 
C.F.R. §§ 3.303(c), 4.9 (2000); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996), and cases cited therein.  Service 
connection, however, may be granted for a congenital disease 
on the basis of aggravation.  See 38 U.S.C.A. § 1153 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.306 (1998); VAOPGCREC 82-
90; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe 
v. Brown, 4 Vet. App. 513, 514- 15 (1993). 

Service connection - dental conditions

In general, service connection may be granted for disability 
or injury of the individual teeth and investing tissue shown 
by the evidence to have been incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1712 (West 1991).  The 
provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which is service-connected and compensable in 
degree; or is service-connected, but not compensable in 
degree, if the veteran qualifies under one of the categories 
outlined in subsection (b) of 38 U.S.C.A. § 1712 and in 
38 C.F.R. § 17.161 (2000).  

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which: 

(A) is service-connected and compensable in degree; 
or 

(B)  is service-connected, but not compensable in 
degree, if :

(i) the dental condition or disability is shown to 
have been in existence at the time of the veteran's 
discharge or release from active military, naval, 
or air service;

(ii) the veteran had served on active duty for a 
period of not less than 180 days or, (iii) application for treatment is made within 90 
days after such discharge or release, except that 
(I) m the date of such veteran's 
subsequent discharge or release from such service, 
and (II) if a disqualifying discharge or release 
has been corrected by competent authority, 
application may be made within 90 days after the 
date of correction; and 

(iv) the veteran's certificate of discharge or 
release from active duty does not bear a 
certification that the veteran was provided, within 
the 90-day period immediately before the date of 
such discharge or release, a complete dental 
examination (including dental x- rays) and all 
appropriate dental services and treatment indicated 
by the examination to be needed;

(C) is a service-connected dental condition or 
disability due to combat wounds or other service 
trauma, or of a former POW; 

(D) is associated with and is aggravating a 
disability resulting from some other disease or 
injury which was incurred in or aggravated by 
active military, naval, or air service;

(E) is a non-service-connected condition or 
disability of a veteran for which treatment was 
begun while such veteran was receiving hospital 
care under this chapter and such services and 
treatment are reasonably necessary to complete such 
treatment; or where,

(F) the veteran is a former POW who was detained or 
interned for a period of not less than 90 days; 

(G) the veteran has a service-connected disability 
rated as total; or where, 

(H) the dental treatment is medically necessary (i) 
in preparation for hospital admission, or (ii) for 
a veteran otherwise receiving care or services 
under this chapter.  38 U.S.C.A. § 1712(a)(1),(2) 
(West 1991 & Supp. 2000). 

During the pendency of this appeal, VA revised the provisions 
governing service connection for dental disabilities.  The 
amendment clarifies requirements for service connection of 
dental conditions and provides that VA will consider certain 
dental conditions service-connected for treatment purposes if 
they are shown in service after a period of 180 days.  38 
C.F.R. §§ 3.382 and 4.149 were removed, and § 3.381 was 
revised extensively to clarify requirements for service 
connection of dental conditions and provided that VA would 
consider certain dental conditions service-connected for 
treatment purposes if they are shown in service after a 
period of 180 days.  The amendment became effective June 8, 
1999.  See 64 Fed. Reg. 30393.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board finds that the changes were not substantive in the 
context of this claim and therefore a consideration of the 
former and revised regulations is not required pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Prior to June 8, 1999, 38 C.F.R. § 3.381(a) provided that 
service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wound or other 
service trauma.  38 C.F.R. § 3.381(e).  Service connection 
for dental disabilities will be established by service 
records, documentary evidence in the form of reports of 
examinations (dental or physical), duly certified statements 
of dentists or physicians, or certified statements of fact 
from two or more disinterested parties.  The dental 
disability must be shown to have been incurred in or 
aggravated by service.  See 38 C.F.R. § 3.382(a) (1998).  
Malposed teeth with no pathology shown will not be service-
connected.  38 C.F.R. § 3.382(c) (1998).   

Under amended VA regulations, impacted or malposed teeth and 
other developmental defects will not be considered service-
connected for treatment purposes unless disease or pathology 
of these teeth developed after 180 days or more of active 
service.  38 C.F.R. § 3.381(e)(4) (2000).  The rating action 
should consider each defective or missing tooth and each 
disease of the teeth and periodontal tissues separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service and, when applicable, to 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381 (effective after June 8, 
1999). 

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury was otherwise aggravated by service.  38 
C.F.R. § 3.306 (b)(1) (2000). 

With respect to dental claim, the term "service trauma" does 
not include the intended effects of therapy or restorative 
dental care and treatment provided during the veteran's 
military service.  VAOPGCPREC 5-97 (1997). 


Factual Background

The veteran's service dental records show that from his 
entrance into service in 1978 until 1992 he underwent routine 
dental care, including teeth cleaning, X-ray examinations, 
and the filling of cavities.  Service dental records show 
that in July 1989, the veteran requested orthodontic work 
because he was concerned with "wearing down and chipping of 
upper teeth."  The dental records indicate that the veteran 
had no history of temporomandibular pain or dysfunction and 
that an anterior crossbite had caused facial/incisal wear of 
the teeth identified as numbers 8 and 9.  The veteran was 
approved for orthodontic treatment, which began in April 
1992.  A July 1992 service dental record reflects a diagnosis 
of Class III malocclusion treated with orthodontic 
appliances.  

An October 1994 service dental record indicates that the 
veteran underwent an examination in conjunction with a review 
of his dental history and his service discharge.  It was 
noted that he had undergone orthodontic correction as well as 
bonding of his teeth.  The examining dentist recommended a 
hard night guard, but noted he was unable to fabricate one 
for the veteran due to his upcoming separation from service.  
The dentist indicated that the veteran's dental treatment was 
deemed complete.  The veteran's DD Form 214 indicates that 
the veteran "was provided complete dental examination and 
all appropriate dental services and treatment within 90 days 
prior to separation." 

The veteran left service in October 1994.  In November 1994, 
the veteran's claim for VA compensation benefits was received 
by the RO.  Among the disabilities for which he was claiming 
benefits, he listed the following: "Dental (open bite and 
chipping teeth), 1992" . 

In a February 1996 medical opinion, the veteran's private 
dentist indicated that he had examined the veteran in January 
1996.  The dentist stated that the veteran had prior 
orthodontic care.  The veteran reported to the dentist that 
he believed his bite had shifted since his braces were 
removed.  It was noted that the veteran never had an 
orthodontic retainer.  The dentist indicated that the 
veteran's teeth numbers 19 and 30 were out of contact.  He 
noted that the veteran felt crepitus on the right side.  The 
dentist stated that there was "most definitely 
temporomandibular joint involvement" and that the jaw made a 
popping and clicking noise with movement.  

A November 1997 VA dental examination report indicates that 
the veteran reported having malocclusion and mild 
temporomandibular joint symptoms as evidenced by fatigue and 
tenderness to palpation.  Examination revealed that the 
veteran had no missing teeth.  He had normal inter-incisal 
range of motion.  There was no bone loss of the mandible, 
maxilla, or hard palate.  The examiner indicated that the 
examination showed that the veteran had malocclusion and mild 
tenderness to palpation over the left temporomandibular 
joint.  The veteran described a condition that his jaw "got 
tired" and he needed to "move them" prior to speaking or 
chewing.  The veteran alleged that this was due to 
orthodontic devices provided during military service.  The 
examiner indicated that the etiology of the temporomandibular 
joint dysfunction was indeterminate.  The examiner stated 
that there was "absolutely" no correlation between the 
temporomandibular joint dysfunction and the malocclusion 
identified in the veteran's service dental records.  

Analysis

Initial Matters

As noted above, during the pendency of this appeal, VA 
revised the provisions governing service connection for 
dental disabilities.  The amendment became effective June 8, 
1999.  See 64 Fed. Reg. 30393.  The Board finds that the 
changes were not substantive therefore a consideration of the 
former and revised regulations is not required pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Although the RO did not consider the amended regulation, the 
Board concludes that there is no prejudice to the veteran in 
proceeding with his appeal since the regulatory change does 
not have any substantive effect regarding the veteran's 
entitlement to the claimed benefits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) [the Board must consider whether 
the claimant is prejudiced when the Board addresses a 
question that has not been addressed by the RO; and the Board 
must set forth an adequate statement of reasons and bases for 
its decision].  Therefore, it is not necessary to remand the 
matter for the issuance of a Supplemental Statement of the 
Case concerning the regulatory change.  

Duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   

The law further provides that the assistance provided by the 
VA shall include providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A). 

In this case, the Board remanded the issue of entitlement to 
service connection for a dental disability in June 1997 so 
that additional evidence could be obtained and considered by 
the RO.  This was accomplished.  As a result of the Board's 
remand, there now is ample medical and other evidence of 
record, to include the November 1997 VA dental examination, 
which includes an opinion of the examining dentist on matters 
pertinent to this claim.  There is no indication that there 
are additional records that have not been obtained and which 
would be pertinent to the present claim.  The veteran and his 
accredited representative have been accorded the opportunity 
to present evidence and argument in support of the claim.

Review of the record reveals that the RO obtained the 
veteran's service medical and dental records and all records 
identified by the veteran.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C.A. § 5103A).

The RO notified the veteran of the evidence that was 
necessary to substantiate the veteran's claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  In the October 1998 supplemental statement of the 
case, the RO clearly notified the veteran that it was 
necessary for him malocclusion was a developmental 
abnormality and there was no evidence of a dental condition 
for which compensation may be established.  The RO also 
notified the veteran that there was no evidence of a causal 
relationship between the malocclusion and the 
temporomandibular joint dysfunction.   

Thus, Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  For the reasons discussed above, the 
Board finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claims and 
the RO met its duty to assist the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   No further development is required in order to 
comply with VA's duty to assist. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See , 
e.g. Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

In determining whether evidence is credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Discussion

In a September 1995 statement, the veteran indicated that 
after the orthodontic treatment in service, he developed a 
second degree open bite.  He indicated that the dental 
follow-up in service may not have been complete.  The veteran 
stated that he now experienced stiffness and popping in his 
jaw, which he did not experience prior to the in-service 
orthodontic treatment.

The veteran essentially asserts that he is entitled to 
service connection for dental disability, to include 
malocclusion and temporomandibular joint dysfunction.  The 
Board will separately address these two facets of the 
veteran's claim.  


i.  Malocclusion
 
Malocclusion is not a disorder for which service connection 
for compensation may be granted.  Service connection for 
malocclusion as a noncompensable disability for treatment 
purposes may be granted in limited circumstances, and as 
discussed below, such circumstances are not demonstrated in 
the present case.  

The old regulations clearly provide that malposed teeth with 
no pathology shown will not be service-connected.  See 
38 C.F.R. § 3.382(c) (1998).  The new regulations provide 
that malposed teeth and other developmental defects will not 
be considered for service connection for treatment purposes 
unless disease or pathology of these teeth developed after 
180 days or more of active service.  See 38 C.F.R. § 
3.381(e)(4) (2000).  

Service connection for malocclusion as a compensable 
disability is therefore prohibited under the VA law and 
regulations.  The new regulations indicate that malposed 
teeth are a developmental defect.  See 38 C.F.R. 
§ 3.381(e)(4).  As noted above, congenital or developmental 
defects are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.  

Service connection for malocclusion as a noncompensable 
dental disability for treatment purposes is also not 
warranted in the present case.  The service dental records 
show that the veteran had malposed teeth with no pathology in 
service.  There is no evidence that disease or pathology of 
the malposed teeth developed after 180 days of service.  The 
service dental records do not reflect any treatment of the 
malposed teeth due to pathology or disease.  The dental 
records show that the veteran requested orthodontic treatment 
in 1989 due to cosmetic reasons.  

There is no evidence that the malocclusion was due to combat 
wounds or other service trauma, and the veteran does not 
allege this.  Compare Garrett v. Derwinski, 2 Vet. App. 334 
(1992) [service connection was warranted for malocclusion 
caused by injuries sustained in an automobile accident during 
service].  The service dental records show that the veteran 
underwent orthodontic work in service.  The term "service 
trauma", however, does not include the intended effects of 
therapy or restorative dental care and treatment provided 
during the veteran's military service.  VAOPGCPREC 5-97 
(1997).  There is no evidence of record that establishes that 
the veteran was a former POW.  Thus, the Board finds that 
service connection for malposed teeth for treatment purposes 
is prohibited since there is no evidence that the veteran had 
malposed teeth with pathology in service or that disease or 
pathology of the malposed teeth developed after 180 days or 
more of active service.  

The veteran further asserts that he developed a second degree 
crossbite as a result of the orthodontic treatment in service 
for his malposed teeth.  However, it is now well-established 
that veterans, as laypersons, are not qualified to render 
medical opinions.  The veteran's opinion is entitled to no 
weight.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

As noted above, the Board remanded this case in June 1997 in 
part to schedule the veteran for a VA dental examination in 
order to determine whether there was any relationship between 
dental treatment during service and any current dental 
disability.  See the Board's remand, page 14.  The subsequent 
VA dental examination, in November 1997, failed to identify 
any such relationship.

Lastly, the Board notes that review of the record reveals 
that the veteran's certificate of discharge from active duty 
bears a certification that the veteran was provided within 
the 90 day period immediately before the date of such 
discharge or release, a complete dental examination.  
Therefore, even if the veteran had submitted evidence of a 
service-connected noncompensable dental disability in 
existence at the time of service discharge, he would not have 
been eligible for one-time correction of the service-
connected noncompensable condition.  See 38 U.S.C.A. 
§ 1712(a)(1)(B); 38 C.F.R. § 17.161(b). 


ii.  Temporomandibular joint dysfunction

With respect to temporomandibular joint dysfunction, there is 
no medical evidence of record which establishes that this 
disorder was incurred in service or is related to the 
veteran's period of service.  The service dental records do 
not reflect complaints or diagnosis of temporomandibular 
joint dysfunction.  This disorder was not detected upon the 
veteran's discharge from service in October 1994.  Review of 
the record shows that this disorder was first detected in 
January 1996, over a year after service discharge.  In the 
February 1996 statement, the veteran's private dentist 
indicated that the veteran had temporomandibular joint 
involvement.  However, the private dentist did not relate 
this disorder to the veteran's period of service or to any 
incident in service, such as the orthodontic treatment.  

The veteran has not submitted any probative medical evidence 
which establishes that the temporomandibular joint 
dysfunction is related to the veteran's period of service.  
In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  

The veteran himself asserts that he developed jaw stiffness 
and popping due to the orthodontic work.  Although the 
veteran and other lay persons are competent to provide an 
account of the veteran's symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the present case, there is no evidence of record 
showing that the veteran himself possesses the technical or 
specialized knowledge to provide a probative conclusion with 
respect to the etiology of the temporomandibular joint 
disease or whether such disorder was caused by the 
orthodontic treatment in service.  See Espiritu, supra.  
Thus, the Board finds that the veteran's statements are not 
probative and do not establish that the temporomandibular 
joint dysfunction is related to his period of service or was 
caused by the orthodontic treatment in service.  

On the other hand, there is probative evidence of record 
which establishes that the temporomandibular joint 
dysfunction is not related to the malocclusion and that the 
etiology of the temporomandibular joint dysfunction was 
unknown.  The November 1997 VA dental examination report 
indicates that the examiner concluded that the etiology of 
the temporomandibular joint dysfunction was indeterminate.  
The examiner stated that there was no correlation between the 
temporomandibular joint dysfunction and malocclusion in the 
medical records.  The Board finds this medical opinion to be 
highly probative.  The VA examiner is an expert in dentistry 
and he conducted an examination of the veteran's teeth and 
jaw.  The Court has held that factors for consideration in 
assessing the medical competence to render a medical include 
specific expertise in the relevant specialty and actual 
participation in the treatment.  See Black v. Brown, 10 Vet. 
App. 279 (1997).  

Therefore, for the reasons discussed above, the Board finds 
that service connection for temporomandibular joint 
dysfunction, as a compensable disability, is not warranted.  

Service connection for temporomandibular joint dysfunction 
for as a noncompensable dental disability for treatment 
purposes is not warranted, since the veteran does not qualify 
under one of the categories outlined in subsection (b) of 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.     

The Board finds that the veteran is not entitled to Class I 
treatment as there is no service-connected compensable 
disability.  As discussed in detail above, the veteran did 
not submit sufficient evidence to establish service 
connection for temporomandibular joint dysfunction for 
compensation purposes.  There is no evidence of 
temporomandibular joint dysfunction in service.  There is no 
medial evidence which establishes that the temporomandibular 
joint dysfunction is related to service or was caused by 
service or any incident in service, including the orthodontic 
work in service.  Thus, the Board finds that the veteran is 
not eligible for Class I VA outpatient treatment because he 
does not have an adjudicated compensable service-connected 
dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 
17.161(a).   

The veteran is not eligible for Class II outpatient treatment 
under 38 C.F.R. 17.161(b)(1), because the temporomandibular 
joint dysfunction was not in existence at the time of service 
discharge.  Review of the record further reveals that the 
veteran's certificate of discharge from active duty bears a 
certification that the veteran was provided within the 90 day 
period immediately before the date of such discharge or 
release, a complete medical examination.  Therefore, the 
veteran is not eligible for Class II outpatient treatment 
under 38 C.F.R. 17.161(b)(1).  See 38 U.S.C.A. 
§ 1712(a)(1)(B); 38 C.F.R. § 17.161(b)(1). 

The veteran is not eligible for Class II (a) outpatient 
treatment under 38 C.F.R. 17.161(c).  The evidence of record 
does not establish that the veteran's temporomandibular joint 
dysfunction was the result of combat wounds or other service 
trauma.  As discussed above, the veteran underwent 
orthodontic treatment in service.  For these purposes, the 
term "service trauma" does not include the intended effects 
of therapy or restorative dental care and treatment provided 
during the veteran's military service.  VAOPGCPREC 5-97.  
Thus, the veteran is not eligible for VA dental care on a 
"Class II(a)" basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as POWs.  38 C.F.R. § 17.161(d),(e).  
Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. § 3.1(y), the 
term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in line of duty by an enemy 
Government or its agents, or a hostile force, during a period 
of war.  The evidence does not show, nor does the veteran 
contend that he was ever a POW.  Therefore, he does not meet 
the criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment. 

In addition, veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  
For example, he does not have a dental condition clinically 
determined to be complicating a medical condition currently 
being treated by VA, and there is no evidence that he is a 
Chapter 31 vocational rehabilitation trainee. 

Under these circumstances, the Board finds that the veteran's 
claim for service connection for temporomandibular joint 
dysfunction, as a compensable disability and as a 
noncompensable dental disability for treatment purposes, must 
be denied. 

2.  Entitlement to restoration of a 20 percent evaluation for 
service-connected chronic right ankle sprain.

3.  Entitlement to a disability evaluation in excess of the 
currently assigned 10 percent for service-connected chronic 
right ankle sprain.  

Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

Rating musculoskeletal disabilities

Diagnostic Code 5010 [arthritis due to trauma, substantiated 
by X-ray findings] indicates that the arthritis due to trauma 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis is rated 
under Diagnostic Code 5003.   

Pursuant to Diagnostic Code 5003 [degenerative arthritis], 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000). 

In the absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2000).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2000).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2000).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2000). 

Rating an ankle disability

Under Diagnostic Code 5271 [limited motion of the ankle], a 
10 percent disability rating is warranted for moderate 
limitation of motion of the ankle, and a 20 percent 
disability rating is warranted for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2000).

The words "moderate" and "marked" are not defined in the 
VA Schedule for Rating Disabilities.  "Moderate" is defined 
as "of average or medium quality, amount , scope, range, 
etc."  Webster's New World Dictionary, Third College Edition 
(1988) at 871.  "Marked" is defined as "noticeable; 
obvious; appreciable; distinct; conspicuous."  Id. at 828.

Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just". 
38 C.F.R. § 4.6 (2000).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (2000). 

Full range of motion of the ankle is measured from zero to 20 
degrees in dorsiflexion, and zero to 45 degrees in plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2000). 

Disability rating reductions

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 1991).

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e) 
(2000).

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life. 38 
C.F.R. § 3.344(a).  

The provisions of 38 C.F.R. § 3.344(c) specify that the above 
considerations are required for ratings which have continued 
for long periods at the same level (five years or more), and 
that they do not apply to disabilities which have not become 
stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).    

Service medical records indicate that the veteran was treated 
for a right ankle sprain in February 1992, during service.

In a September 1995 statement, the veteran reported that he 
experienced stiffness and soreness around the right ankle 
joint in the morning.  He also experienced tenderness around 
the joint throughout the day.  Prolonged standing produced an 
uncomfortable pain in the ankle.  

An October 1995 medical evaluation report by a podiatrist 
indicates that the veteran reported that he felt that he must 
twist the ankle around and "pop it" back into place in the 
morning.  Examination revealed that the veteran had a 
significant defect at the anterior talofibular ligament on 
the right side.  There was an increase in ankle varus in 
active and passive motion.  The veteran had an easily 
reproducible drawer sign on the right side.  Dorsalis pedis 
pulses and posterior tibial pulses were equal.  The skin was 
trophic.  The impression was chronically unstable ankle.  X-
ray examination revealed anterior subluxation of the right 
ankle.  It was noted that the veteran was advised to consult 
with an orthopedic surgeon or podiatrist and consider a 
lateral ankle reconstruction.  

A November 1995 VA podiatry clinical record indicates that 
the veteran reported having complaints of stiffness and 
soreness with increased activity.  he also had complaints of 
popping.  Crepitance was detected upon examination.  There 
was positive anterior drawer sign.  The assessment was ankle 
instability, moderate.  

A November 1995 VA physical therapy record indicates that the 
veteran had complaints of ankle instability and weakness  It 
was noted that the veteran had a history of right ankle 
sprain for two or three years ago.  Examination revealed that 
the veteran ambulated without assistance.  

In an April 1996 rating decision, service connection was 
granted for chronic right ankle strain with moderate 
instability.  A 10 percent disability rating was assigned 
from November 1, 1994, the day after the veteran left 
military service.

A May 1996 VA X-ray examination of the right ankle was 
negative.  The alignment was normal without evidence of 
fracture.  

A May 1996 VA examination report indicates that the veteran's 
claims folder was reviewed.  The veteran reported having 
intermittent soreness, constant stiffness, and popping in the 
right ankle.  He wore a brace when anticipating aggravating 
activities and walked cautiously.  The veteran described pain 
posterior to the right medial malleolus extending up his leg.  
He took no medication; he performed strengthening exercises.  
Physical examination revealed that the veteran walked well on 
his toes and heels and with his feet inverted and everted.  
He described pain when walking with his right foot everted.  
Right ankle dorsiflexion was to 6 degrees and plantar flexion 
was to 26 degrees.  Inversion was to 40 degrees.  It was 
noted that this was somewhat greater than normal.  Eversion 
was to 20 degrees.  The impression was chronic sprain of the 
right ankle with lateral instability. 
  
In a July 1996 RO rating decision, the assigned disability 
rating was increased to 20 percent.

A November 1997 VA examination report indicates that the 
veteran reported that over the past five years, he 
experienced stiffness in the right ankle, an occasional sharp 
pain in the front of the ankle, and an occasional popping 
that he was able to produce.  The veteran stated that when 
the ankle felt stiff, he put it through a certain type of 
movement which caused it to pop and the ankle felt better. It 
was noted that the veteran gave no history of instability.  
He stated that he wore a brace when he played certain sports.  
The veteran stated he has had to cut down on the amount of 
jogging that he did and he avoided prolonged standing due to 
the right ankle disability.  He also did not walk as far as 
he used to but he could easily walk one mile.  At one time 
someone wanted to operate on the ankle but he decided to go 
with the exercises.

Physical examination revealed that the veteran had a normal 
gait.  Ankle deep tendon reflexes were equally reactive.  
Tape measurements revealed equal mid thigh and mid calf 
circumferences.  There was no right calf atrophy.  Palpation 
of the tendon sheaths was normal.  It was noted that the 
veteran had good inversion and eversion power against 
resistance.  The examiner did not pick up any anterior draw 
sign.  The examiner did not detect any inversion laxity or 
anterior/posterior laxity of the right ankle.  The pulses in 
the right foot were normal.  The examiner stated that the 
veteran actively rotated and twisted his right ankle.  There 
was crepitance emanating from the right ankle joint on 
palpation and this could not be reproduced with a similar 
motion on the left ankle. 

In a January 1998 addendum to the VA examination, the 
examiner stated that the November 1997 X-ray examination 
report showed some minimal narrowing in the talotibial joint 
with a normally otherwise aligned ankle.  The examiner noted 
that the veteran had a history of chronic ankle sprain with 
persistent discomfort with walking.  The examiner noted that 
the veteran was limited in the quantity of walking that he 
was able to do because of the discomfort that developed if he 
went over several blocks.  The examiner stated that the 
positive physical findings on the ankles, other than some 
crepitation on the right ankle, were completely normal.  The 
diagnosis was history of chronic right ankle sprain without 
demonstrable instability upon examination and possibly some 
early degenerative changes developing in the right ankle 
joint which account for the arthralgia of the ankle.  The 
examiner stated that the ankle joint degeneration would limit 
the total amount of walking and possibly climbing that he 
would be able to do.  

A November 1998 treatment record indicates that the veteran 
stated that the right ankle pain and stiffness had worsened 
the past year.  Examination of the right ankle revealed mild 
swelling at the lateral malleolus.  The ankle was nontender.  
Plantar flexion and dorsiflexion were intact.  Pedal pulses 
were 2+.  No sensory or motor deficits were noted.  There was 
tenderness at the lateral tibia/fibula area.  The assessment 
was right ankle pain (chronic).  

A November 1999 VA examination report indicates that the 
examiner reviewed the claims folder.  The veteran reported 
that his right ankle occasionally "cracked" and he 
occasionally used a pull-on elastic support.  He used no 
ambulatory aids.  There was some soreness or tightness in the 
right ankle daily.  The veteran reported that if he stood for 
over a half an hour, he had a burning sensation laterally.  
He did not take any medication for the ankle and there was no 
current treatment.  The veteran stated that he had stiffness 
and tightness in the right ankle all the time.  

Physical examination revealed that the veteran had a normal 
gait.  He was able to walk on heels and toes.  There was 
slight crepitation with palpation.  There was cracking as 
opposed to crepitus on active motion of the ankle.  There was 
slight tenderness about the anterior aspect of the lateral 
ligament region.  There was slight tenderness about the 
distal quarter of the posterolateral leg above the lateral 
malleolus in the region of the peroneal tendons.  Anterior 
drawer test on the right demonstrated just a question of 
being very minimally positive.  Range of motion of the right 
ankle was dorsiflexion to 5 degrees and plantar flexion to 
35-40 degrees, decreased.  Inversion was normal and 
symmetric.  Eversion decreased to 10 percent compared to the 
left; the veteran experienced some tightness in the lower 
peroneal tendons just above the lateral malleolus with this 
motion.  The impression was chronic right ankle strain, no 
gross instability at present.  The examiner stated that 
functional impairment of the veteran's right ankle was rated 
as moderate, and it could not be stated in terms of degree of 
additional loss due to the subjective nature of the factors.  
No additional X-rays were ordered this morning.

As noted in the Introduction, an October 1998 RO rating 
decision proposed to reduce the 20 percent evaluation for the 
service-connected right ankle disability from 20 percent to 
10 percent.  A January 1999 rating decision reduced the 20 
percent evaluation for the service-connected right ankle 
disability from 20 percent to 10 percent, effective April 1, 
1999.  

Analysis

Entitlement to a restoration of a 20 percent evaluation for 
the chronic right ankle sprain

Review of the record reveals that the 20 percent evaluation 
for the chronic right ankle sprain was assigned in July 1996, 
effective November 1, 1994.  The assignment of the 20 percent 
rating under Diagnostic Code 5271 was based upon the VA 
examination dated in May 1996.  In October 1998, the RO 
proposed to reduce the rating for the chronic right ankle 
sprain from 20 percent to 10 percent.  The proposed reduction 
was essentially based upon a November 1997 VA examination 
report.  In January 1999, the RO reduced the right ankle 
disability from 20 percent to 10 percent, effective April 1, 
1999.  

As discussed above, Congress has provided that a veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred.  38 U.S.C.A. § 
1155.  Initially, the Board finds that the RO properly 
notified the veteran of the proposed reduction and gave the 
veteran 60 days for presentation of additional evidence as 
set forth in 38 C.F.R. § 3.105(e).  The RO proposed the 
reduction of the 20 percent rating for the chronic right 
ankle sprain in October 1998.  The RO reduced the 20 percent 
rating to 10 percent in January 1999.  Thus, the provisions 
of 38 C.F.R. § 3.105(e) were met.   

After reviewing the record, the Board finds that the medical 
evidence of record does not establish that the veteran's 
chronic ankle sprain with moderate instability improved and a 
reduction of the 20 percent rating was not warranted.  

The Board finds that the medical evidence of record does not 
establish that the veteran's right ankle disability improved 
and the 20 percent evaluation should not have been reduced.  
Under Diagnostic Code 5271, a 20 percent evaluation is 
assigned for marked limitation of motion of the ankle.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 20 percent 
evaluation was assigned by the RO based upon the findings of 
the VA examination dated in May 1996.  The May 1996 VA 
examination report indicates that the veteran had complaints 
of stiffness, soreness, and popping in the right ankle.  He 
experienced pain with walking when his right foot was 
everted.  Range of motion of the right ankle was dorsiflexion 
to 6 degrees and plantar flexion to 26 degrees.  The Board 
notes that full range of motion of the ankle is measured from 
zero to 20 degrees in dorsiflexion, and zero to 45 degrees in 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2000).  The 
Board finds that the veteran had marked limitation of motion 
of the right ankle, and a 20 percent evaluation was warranted 
under Diagnostic Code 5271.  The Board finds that the 
limitation of motion of the right ankle appeared to be the 
veteran's primary manifestation of the chronic right ankle 
sprain upon the May 1996 VA examination.  The VA examination 
report indicates that the impression was chronic sprain of 
the right ankle with lateral instability, even though there 
were no findings of instability upon physical examination.  
X-ray examination was normal.  

The reduction of the 20 percent evaluation to 10 percent 
evaluation was proposed in October 1998 and was based upon 
the findings of the November 1997 VA examination and the 
January 1998 addendum.  Review of the record reveals that 
upon VA examination in 1997, the veteran continued to have 
complaints of stiffness, soreness, and popping in the right 
ankle.  The veteran continued to wear a brace on the right 
ankle when he played certain sports.  The evidence of record 
shows that the veteran reported wearing an ankle brace upon 
VA examination in May 1996.   

The Board notes that the November 1997 VA examination report 
did not report the veteran's range of motion of the right 
ankle in degrees.  The examiner noted that the veteran 
actively rotated and twisted his right ankle.  Inversion and 
eversion was described as "good."  The examiner stated in 
the January 1998 addendum that the only positive physical 
finding of the right ankle was the crepitation and that the 
other physical findings were normal.  

The Board finds that the November 1997 VA examination report 
does not contain sufficient medical evidence to establish 
that the veteran's right ankle disability had improved.  As 
noted above, the veteran's primary manifestation of the right 
ankle disability was the marked limitation of motion of the 
right ankle, which was clearly detected upon VA examination 
in May 1996.  The November 1997 VA examination report does 
not report the range of motion of the right ankle in degrees 
and it is not clear whether the veteran had limitation of 
motion of the right ankle at that time. 

 The Board also points out that there additional is medical 
evidence of record which establishes that the veteran had 
marked limitation of motion of the right ankle subsequent to 
the November 1997 VA examination.  The November 1999 VA 
examination report indicates that range of motion of the 
right ankle was dorsiflexion to 5 degree and plantar flexion 
to 35-40 degrees.  The Board finds this limitation of motion 
of the right ankle to be marked.  Full range of motion of the 
ankle is measured from zero to 20 degrees in dorsiflexion, 
and zero to 45 degrees in plantar flexion.  38 C.F.R. § 4.71, 
Plate II.  This medical evidence shows that the veteran has 
had an increase in plantar flexion since the May 1996 VA 
examination.  However, the Board does not find this to be 
sufficient evidence that the right ankle disability improved, 
especially in light of the veteran's limitation of 
dorsiflexion and in light of the increased symptomatology 
which was found upon the November 1999 VA examination.  The 
November 1999 VA examination report indicates that the 
veteran had increased symptomatology including cracking of 
the right ankle with active motion, slight tenderness about 
the anterior aspect of the lateral ligament region and about 
the distal quarter of the posterolateral leg above the 
lateral malleolus in the region of the peroneal tendons.  

The Board also finds that the November 1997 VA X-ray 
examination arguably shows that the right ankle 
symptomatology increased rather than improved.  The November 
1997 VA X-ray examination of the right ankle revealed some 
minimal narrowing in the talotibial joint.  The Board notes 
that the May 1996 VA X-ray examination of the right ankle was 
normal.  

Thus, the Board finds that the November 1997 VA examination 
does not demonstrate improvement in the right ankle 
disability so as to warrant reduction in the assigned 
disability ratings.  The Board finds that the November 1997 
VA examination was not thorough since the range of motion of 
the right ankle was not reported in degrees.  The Board 
further finds that the medical evidence of record dated after 
November 1997 establishes that the veteran's right ankle 
disability had not improved.  Thus, after review of the 
entire record, the Board cannot find that the veteran's right 
ankle disability improved.  

In summary, the Board finds that the veteran is entitled to 
restoration of the 20 percent disability rating for chronic 
right ankle sprain which was reduced in the RO's January 1999 
rating decision.  To that extent, the appeal is granted.

Having determined that the previously assigned 20 percent 
disability rating should be restored does not end the Board's 
inquiry.  The veteran has specifically indicated that he was 
entitled to a disability evaluation in excess of 20 percent 
for the right ankle disability, and the RO had developed the 
case as a claim for an increased rating.  Moreover, in AB v. 
Brown, 6 Vet. App. 35 (1993), the Court held that regarding a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  The Court also stated that it follows that such 
a claim remains in controversy "where less than the maximum 
available benefits are awarded."  Id. at 38.  Accordingly, 
the Board will move on to a determination as to whether a 
disability rating in excess of 20 percent is warranted for 
the service-connected right ankle disability.  

Entitlement to a disability evaluation in excess of 20 
percent for chronic sprain of the right ankle

i.  Schedular considerations

As noted above, the RO rated the veteran's chronic right 
ankle sprain under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
[limitation of motion of the right ankle].  See 38 C.F.R. § 
4.20 [when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].

As an initial matter, the Board will explore whether this is 
the proper diagnostic code.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's right ankle disability is 
more consistent with the application of Diagnostic Code 5271, 
and that diagnostic code is the most appropriate.  The 
medical evidence of record shows that the veteran's right 
ankle disability is manifested principally by limitation of 
motion.  This symptomatology is consistent with the rating 
criteria found in Diagnostic Code 5271.  There is no other 
rating code which more appropriately describes the veteran's 
disability.

ii. Rating under Diagnostic Code 5271

As noted above, under Diagnostic Code 5271 [limited motion of 
the ankle], a 20 percent disability rating is warranted for 
marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The 20 percent rating is the highest 
schedular rating available under Diagnostic Code 5271.  Thus, 
a disability rating in excess of 20 percent is not possible 
under Diagnostic Code 5271.   

iii.  Application of other diagnostic codes

A disability evaluation in excess of 20 percent is possible 
under Diagnostic Code 5270 [ankylosis of the ankle].  See 
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2000).  However, 
ankylosis of the right ankle has not been demonstrated.  The 
VA examination reports indicate that the veteran was able to 
actively move his right ankle, although movement was limited.  
Thus, a disability evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5270.   

The veteran's right ankle disability may arguably be rated 
under Diagnostic Code 5003, degenerative arthritis, since 
there is X-ray evidence of minimal narrowing of the 
talotibial joint.  Under Diagnostic Code 5003, degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, limitation 
of motion of the ankle is rated under Diagnostic Code 5271, 
and the veteran is already assigned a 20 percent disability 
evaluation, which is the highest schedular rating, under 
Diagnostic Code 5271.  Consequently, a higher disability 
evaluation is not warranted under Diagnostic Code 5003.

iv.  DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  However, since a 20 percent 
evaluation has been granted for the veteran's service-
connected right ankle disability, and since this is the 
maximum available schedular rating under Diagnostic Code 
5271, the veteran is not entitled to a higher rating pursuant 
to 38 C.F.R. §§ 4.40 and 4.45.  See the Court's holding in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

v.  Conclusion

In summary, a disability evaluation in excess of 20 percent 
for the service-connected chronic right ankle sprain is not 
warranted, for the reasons and bases described above.  The 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for a disability evaluation in 
excess of 20 percent for the service-connected right ankle.  
The benefit sought on appeal is accordingly denied.


ORDER

The claim for service connection for a dental disability, to 
include malocclusion and temporomandibular joint dysfunction, 
is denied.    

The claim for restoration of a 20 percent disability rating 
for service-connected chronic right ankle sprain is granted.    

The claim for entitlement to a disability evaluation in 
excess of 20 percent for  chronic right ankle sprain is 
denied.  



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 34 -


- 1 -


